Citation Nr: 1219590	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disorder for the purpose of receiving accrued benefits.

Entitlement to service connection for a left shoulder disability for the purpose of receiving accrued benefits.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran had a period of active duty from October 1953 to March 1955, active duty for training from March 1972 to October 1972, and active duty from June 1976 to January 1977, and from October 1994 to August 1995.  The Veteran had additional inactive service in the United States Army Reserve and the Army National Guard from January 1972 to October 1972, from November 1973 to January 1990, and from February 1991 to November 1991.  He died in May 2011, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in April 2011 for additional development.

At the time of his death, the Veteran had a pending appeal of entitlement to service connection for a low back disorder.  The Veteran perfected an appeal as to this claim in January 2009, and the issue was subsequently remanded by the Board for additional development in April 2011.  Substitution in an appealed case requires a Notice of Disagreement to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in May 2011 and the appellant filed a proper claim for substitution in September 2011.  The appellant was then substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death by the RO.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a copy of the February 2012 supplemental statement of the case was provided to The American Legion.  The American Legion was the Veteran's representative prior to his death in May 2011.  However, the evidence of record shows that, in June 2011, the appellant appointed the Florida Department of Veterans Services (FDVS) as her representative.  FDVS was not provided with a copy of the February 2012 supplemental statement of the case.  Accordingly, a copy of the February 2012 supplemental statement of the case must be sent to FDVS, and FDVS must be considered as the appellant's representative for future notice purposes.

In April 2011, the Board remanded the claim on appeal for further development, including providing the Veteran with an additional medical examination to determine whether his low back disorder was related to military service.  In the event that the Veteran was not available for the examination due to his medical condition, the Board directed that a medical opinion be provided instead.  Unfortunately, the Veteran died in May 2011.  In accordance with the April 2011 remand directives, a VA medical opinion was provided in January 2012, based on the evidence of record.  The examiner concluded that the Veteran's low back disorder was age-related degenerative disc disease (DDD) which was not caused or otherwise aggravated by the Veteran's service, in particular his multiple reported lumbar strains and sprains.  However, the examiner stated that the Veteran had early DDD changes at L5 in 1994.  There are two problems with this statement.

First, the evidence of record does not clearly indicate how such a finding was made.  The medical evidence of record shows complaints of back symptoms in 1994, but no diagnostic findings and no mention of an issue at L5, including a September 1994 VA x-ray which showed an essentially normal lumbar spine.  Indeed, the January 2012 medical opinion itself noted in the medical history summary that there was no pathologic signs in 1994, and stated that degenerative changes at L5 were demonstrated in June 1997.  Accordingly, the evidence of record does not clearly explain how the examiner concluded that the Veteran had DDD at L5 in 1994.

Second, service connection for age-related arthritis still warrants service connection if it arose in-service, or to a compensable degree within one year after separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  The January 2012 medical opinion did not state when in 1994 the Veteran's DDD first manifested.  The provision of such a date is important in this case, as the Veteran had a period of active duty service from October 1994 to August 1995.  Accordingly, if the Veteran's DDD began during the period of 1994 when the Veteran was in-service, service connection could be warranted.

In addition, even if the Veteran's DDD began in the months prior to the Veteran's last period of active duty service, service-connection would still be warranted if the disability was aggravated beyond the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  The January 2012 medical opinion stated that it was less likely than not that the Veteran's low back disorder was aggravated by military service, however no rationale was given for this aspect of the opinion.  While the examiner stated that the findings in 1994 were "consistent with a natural progression as expected for age," the Veteran had active military service until August 1995.  Accordingly, aggravation for VA purposes could still have occurred in the period after 1994.  The lack of any basis for the finding that the disability was not aggravated renders this aspect of the medical opinion inadequate.  As such, the claim must be remanded for a new medical opinion as the January 2012 VA medical opinion was inadequate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the appellant with an examination, the examination must be adequate).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in an August 1996 service medical discharge examination report, the examiner noted that the Veteran complained of back pain which was questionably secondary to cervical pain.  This statement raises the issue of whether the Veteran's low back disorder was secondary to his service-connected cervical disc disease.  The appellant has not been provided with notice regarding the evidentiary requirements of a secondary service-connection claim, nor has she been provided with a medical opinion which provides an opinion on that etiological basis.  38 C.F.R. § 3.159.  Accordingly, such actions must be performed.

Furthermore, the Board notes that the April 2011 remand, the directives required the RO to make attempts to obtain information regarding the Veteran's periods of Reserve and National Guard service.  Multiple attempts were made to obtain this information and, as a result, records were received from the Army National Guard of Florida which showed the number of days in each year that the Veteran had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  However, the records obtained did not show the precise dates within each year during which the Veteran was on ACDUTRA and/or INACDUTRA.  As such, the evidence of record does not allow the Board to determine whether any individual injury occurred during one of these periods.  As the claim must be remanded for a new medical opinion, further efforts can be made to obtain this information.  Specifically, there is no indication that the RO requested information concerning the Veteran's ACDUTRA/INACDUTRA status from sources other than the applicable state offices, to include the Defense Finance and Accounting Service (DFAS), National Guard Bureau (NGB), the U.S. Army Reserve Personnel Center (USARPC), and the National Personnel Records Center (NPRC).  In addition, the record includes a May 1982 letter from the Alabama State Military Department, ordering the Veteran to annual training at Fort McClellan, Alabama for a 15 day period beginning June 12, 1982.  The letter listed the Veteran's unit as Detachment 1, 900th Maintenance Company, which was based in Phenix City, Alabama.  Accordingly, there is evidence of record that the Veteran may have also served in the Alabama National Guard, however, the Alabama Adjutant General was not contacted on remand.

Also, the April 2011 remand directives required the RO to verify the Veteran's claimed period of service from 1953 to 1955.  This was properly done, and the Veteran was confirmed to have had active duty service from October 13, 1953 to March 5, 1955, under a different service number from that listed for his later periods of service.  However, no attempt was made to obtain the Veteran's service treatment records from that period of time.

Finally, in April 2008, the Veteran filed a claim of entitlement to service connection for a left shoulder disability, among other conditions.  The RO denied the Veteran's claim by way of a rating decision dated February 2009 on the grounds that this disability neither occurred in nor was caused by service.  The Veteran was notified of this decision and provided his appellate rights.  In April 2009, the Veteran expressed disagreement with the February 2009 rating decision which denied his service connection claim for a left shoulder disability.  The Veteran also requested de novo review of his claim at that time.

The Court has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In the April 2011 remand, the Board directed that the Veteran and his representative be provided with a SOC.  As the Veteran was deceased, the SOC was sent to the appellant however a copy was not provided to her representative.  Instead, a copy was provided to the Veteran's representative.  Pursuant to 38 C.F.R. § 19.30(a), the SOC will be forwarded to the appellant and a separate copy provided to his or her representative (if any).  As this was not properly accomplished, the SOC must again be furnished to the appellant, and also to her designated representative.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide FDVA with a copy of the February 2012 supplemental statement of the case.

2. Issue a statement of the case to the appellant and her representative, FDVA, addressing the issue of entitlement to service connection for a left shoulder disability.  The appellant and her representative should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

3. Request complete dates of ACDUTRA/INACDUTRA by day and month from the appropriate agency, to include the Alabama National Guard, NPRC, DFAS, NGB, and USARPC for the Veteran's periods of service in the Army National Guard.

4. Contact the appropriate service department and/or any other Federal agency to obtain the Veteran's service treatment records from his period of active service from October 1953 to March 1955.

5. Notify the appellant pursuant to 38 C.F.R. § 3.159 as to how she can substantiate the claim for service connection as secondary to the service-connected cervical spine disability.

6. Provide the appellant with a medical opinion through referral to a VA Medical Center to ascertain the etiology of the Veteran's diagnosed low back disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed

In particular, the examiner is asked to express an opinion as to whether the Veteran's diagnosed back disability, including but not limited to degenerative disc disease, was at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's periods of active service, active duty training, and/or an injury during a period of inactive duty training.

The examiner is also asked to express an opinion as to whether the Veteran's diagnosed back disability, began prior to, during, or after the Veteran's periods of active service from October 16, 1994 to March 3, 1995, and March 25, 1995 to August 10, 1995.  If the disability is found to have pre-existed, the examiner must opine as to whether the disability was at least as likely as not (i.e., 50 percent or greater possibility) permanently aggravated beyond the natural progress of the disease during either period of active service.  If the disability is not found to have been incurred or aggravated during either of these periods of active service, the examiner must opine as to whether it at least as likely as not (i.e., 50 percent or greater possibility) manifested in the one year period ending in August 1996.  If the back disability is found to have begun in that one year period, the examiner must opine as to the degree of severity of the disability during that period.

The examiner must also opine as to whether the Veteran's diagnosed back disability was at least as likely as not (i.e., 50 percent or greater possibility) caused or aggravated by the service-connected cervical spine disorder.

Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

7. After the requested medical opinion has been completed, the medical opinion report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The medical opinion report should be returned to the examiner if it is deficient in any manner.

8. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



